DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This office action is in response to claims amendments filed on 11/9/2020 in relation to application 15/332, 845.
3.    The instant application claims benefit to provisional application #62/245,599 with a priority date of 10/23/2015.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 1, 11 related disclosure fail to provide sufficient written description for " modulated sounds that are modeled after auditory neuron receptive field properties (ripples) and human speech sounds (formants) in perceptual learning procedure” to show one of ordinary skill in the art that applicant had possession of the claimed invention. Paragraph 0021 of the instant specification only cites about a broad exercise the population of neurons in auditory cortex and about a training for a full set of sounds from which speech (and other environmental sounds) are built upon. Nevertheless, it does not identify necessary steps, calculations, or algorithms to perform the functionalities. No inter-aural time difference and frequency differences comprising head related to any particular transfer functions to train sound source segregation has also not been identified.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is to a computer system, program and manufacture (1-
Claims 1,11 recite gaming software and set of instructions for the gaming steps, providing interaction between a player and the game engine, game aesthetics; game progression; selecting learning modules and auditory training procedures. They are part of human observation and opinion process and hence part of mental steps. The claim element also requires the steps of “monitoring interactions", “progress for collections”, “ provide auditory or display of stimuli”, “modeling of modulates sounds” provide feedback for selections” storing information for analysis” “ that are managing of personal behavior. They are steps all drawn to concept categorized as an abstract idea.  (Step 2A: prong 1: YES).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer processor to perform both the gaming engine and the monitoring instructions outcome. The amendments to include spectral characteristics, in combination, to exercise the population of neurons in an auditory cortex is a generic processing activity known in the art. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of progression recording and outputting information to generic audio device for ranking based on a determined amount of typical use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea (Step 2A: Prong2 - No). 
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer system with auditory stimuli”, “a processor”, “a memory”, "gaming engine", "databases of digital content with predetermined learning modules” are merely use of generic computer and computer parts that s 838 F,3d at 1321, 120 USPQ2d at 1382 found to be well-understood, routine, and conventional in art (mpep 2108.05) The claimed element are databases of educational content and learning state identification based on computer modules. Applicant as an admitted art has indicated in the background section paragraph 0004, 0005 that recent advancements in auditory neuroscience, perceptual learning and video game technologies on modern computers offer promise to achieve procedures that will improve hearing. Contemporary approaches adopted to improve hearing are largely based upon emulating hearing scenarios in the environment. People with speech sounds in different levels of noise, or to have people practice understanding easy sentences and then progressing to more difficult sentences These are well-known computing steps, and/or configurations suitable for common computer system/server or for network repositories implementing the claimed elements (Step 2B: No).
The dependent claims 2-14,16-20 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance,
a.    Claims 2-6, 12-16 highlights the response to instruction to progress with hearing sensory training with identification of generic electronic devices(Step 2A: prong1 Yes; Step 2A: Prong2 No). They are based on generic computer processing of selection and aggregation by 
b.    Claims 7-10,17-20 further defines the core rules to enact changes, storage, increasing of difficulty, customization of stimulus for appropriate learning modules that are find to be mental steps  of observation and evaluation  characterized to be abstract idea  (sterp2A:Prong1 Yes) without any improvement to the functionality of computer application to indicate any integration of practical application. At most dictation of core rules, storage of game progress and difficulty, optimization of sequences and adaptability to difficulty levels are considered to be extra solution activity (Step 2A: Prong 2 No). The claims storing and processing activities further recite additional elements, but they are interpreted as part of generic "computing device” or “system” as well-known, identified above to implement the abstract idea and thus not enough to qualify as significantly more. They do not improve the functionality of the computer or another technology (Step 2B: No).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.    Claims 1 -20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070134631 to Hardy et al.( Hardy) in view of US 20150120293 A1 to Wohlert et al.( Wohlert) and further in view of US 20160279417 A1 to Kilgard et al. (Kilgard).
3.    Claims 1 and 11 Hardy teaches an auditory system and a method to enhance hearing (Fig.1 element 100 hearing equipment) comprising: 
a set of auditory stimuli that form a basis set of an auditory process (para 0096 participants must identify each successively present auditory stimulus) that collectively span a relevant part of auditory feature space related to that process on a speaker hardware (para 0116 bands span via intensity modulation; para 0024 speaker hardware). Hardy does not identify the set of audio stimuli collectively as a group vary in duration, rate of frequency change, amplitude, base frequency, bandwidth, signal to noise ratio, interaural time, level differences, and in-task. Wohlert, however, teaches the set of audio stimuli collectively as a group vary in duration, rate of frequency change, amplitude, base frequency, bandwidth, signal to noise ratio, interaural time, level differences, and in-task. (Fig.9 element 900 media adaptation architecture; Para ¶0011, 0016-0023  audio stimuli  by adjustment of speech include various accessibility adjustments can be performed including all or a portion of an unclear word being replaced (e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate a set of audio stimuli collectively as a group vary in duration, rate of frequency change, amplitude, base frequency, bandwidth, signal to noise ratio, interaural time, level differences, and in-task., as taught by Wohlert et al., into the system of Hardy, in order to provide quick control on parameters of each phases of speech recording, irrespective of which phase the intended activity is in, so that phases could efficiently contribute towards an overall goal. 
Presenting a video terminal a game engine capable of running on a processor for presenting a plurality of audio stimuli for a player (Para 0078 gaming console and a processor functional for presenting a plurality of audio stimuli; Fig.1 element 104 video terminal);
a first set of instructions executable on the processor comprising game mechanics (Para 0093 training in a particular game);
a second set of instructions executable on the processor capable of providing interaction between the player and the game engine (Para 0144 task requiring player to listen to, understand, and then follow an auditory instruction or sequence of instructions by manipulating various objects on the screen run by processor); 
a third set of instructions executable on the processor capable of providing game aesthetics (Para 1713 aesthetic aspect of game e.g. 5-Ton cake is presented by processor to include Birds 
a fourth set of instructions executable on the processor for providing game progression (Para 0102 participant is presented with a picture that progressively advances as they complete trials); and
a fifth set of instructions executable on the processor for selecting one or more learning modules stored in a database based on determined required learning stimulus (Para 0112  allowing participants to move in larger steps when they begin the duration and then smaller steps as they are determined to be approaching threshold of learning stimulus hence following a determined required learning stimulus; stored learning modules follows an adaptive tracking rule where progression within a duration finds a determined changes in a real-time presentation of learning stimulus), the one or more learning modules comprising auditory training procedures that are used within the game engine for auditory training of the player (Fig. 38 elements 3822 assessing or estimating performance on a spatial/auditory memory training exercise), where the auditory training procedure selects the plurality of audio stimuli from the set of auditory stimuli, where the stimuli selected vary as a function of components of the basis set ( para 0021 selected representative subset of confusable pairs of stimuli components) .
Hardy in combination with Wohlert does indicate if the basis set comprises a set of elements for training selected from a set of frequencies that provides coverage of auditory processes comprising upward and downward changes in frequency directions of frequencies of different modulation types at different frequency bands and bandwidths, and different spectral characteristics (Fig. 33,34 buttons, 35 elements 3504 Para 0168-0170 start button and arrow buttons for designating upward or downward frequency sweeps) but does not explicitly include spectral characteristics, in combination, to exercise the population of neurons in an auditory 
Hardy in combination with Wohlert does not explicitly indicate modulated sounds that are modeled after auditory neuron receptive field properties (ripples) and human speech sounds (formants) in perceptual learning procedures in which adaptive procedures and coordination of information across modalities are configured to unlock plasticity with the auditory system and are combined with interaural localization cues comprising interaural time difference and frequency differences comprising head related transfer functions to also train sound source segregation, Kilgard, however, teaches the basis set comprising of elements for training, and after auditory neuron receptive field properties (ripples) and human speech sounds (formants) in perceptual learning procedures in which adaptive procedures (para 0003, 0040  tuning properties of these neurons can be altered by a variety of conditions to adapt to plasticity controls as in Table 1 page 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate modulated sounds that are modeled after auditory neuron receptive field properties (ripples) and human speech sounds (formants) in perceptual learning procedures in which adaptive procedures and coordination of information across modalities are configured to unlock plasticity with the auditory system and are combined with interaural localization cues comprising interaural time difference and frequency differences comprising head related transfer functions to also train sound source segregation, inferred in Kilgard, into the system of Hardy modified by Wohlert, in order to provide desired field properties and human sounds as formants
Note: Formant could be defined as Acoustic Phonetics where one of the regions of concentration of energy, prominent on a sound spectrogram, that collectively constitute the frequency spectrum of a speech sound. The relative positioning of the first and second formants, whether periodic or aperiodic, as of the hope at approximately 500 and 900 cycles per second, is usually sufficient to distinguish a sound from all others.
Claims 2 and 12. Hardy teaches a system of claim 1 and a method of claim 11, wherein the processor is on a local electronic device (Fig.2 element 206 processor and other electronics).
Claims 3 and 13. Hardy teaches a system of claim 1 and a method of claim 11, wherein the processor is on a server (Fig.2 element 206 server set-up; Para 0079 connected to a server).

Claims 5 and 15. Hardy teaches a system of claim 1 and a method of claim 11, wherein the database is stored on a server (Para 0079 database connected to a server).
Claims 6 and 16. Hardy teaches a system of claim 1 and a method of claim 11, wherein the learning modules comprise hearing sensory training modules (Para 0080 sweeps may be specified as desired, e.g., based on typical (aging) adult hearing frequency responses and response to adjust for learning modules).
Claims 7 and 17. Hardy teaches a system of claim 1 and a method of claim 11, wherein the game mechanics further comprise core rules that dictate how the player enacts change to achieve game progress (Para 0012 amount that the inter-stimulus interval (ISI) rule changes so to adaptively tracked to enact desired changes for players).
Claims 8 and 18. Hardy teaches a system of claim 1 and a method of claim 11 of claim 7,    wherein the game engine is further capable of storing the game progress for the player in the database (Para 0079 The computer network allows information such as test scores, game statistics, and other subject information to flow from a subject's computer 202, 204 to a server).
Claims 9 and 19. Hardy teaches a system of claim 1 and a method of claim 11 of claim 8,    wherein the game engine is further capable of increasing difficulty of the game for the player according to the game progress (Para 0017 Tell Us Apart exercise can currently best be estimated by measuring overall performance across a range of stimuli that is representative of the contrasts and difficulty included in the Tell Us Apart exercise).


Response to Arguments/Remarks

Applicant's arguments/amendments filed on November 9, 2020 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Claim Rejections - 35 U.S.C. § 101
The claimed invention is been directed to an abstract idea without significantly more. Applicant has added limitations requiring a software modulation of sounds for adaptation in the learning modules and speech therapy. Though this may not be routine activity in a computer-based teaching, it remains a part of managing personal behavior common in educational art. These are concepts performed by human organizing activities involving observation and judgement.
Applicant on page 9 indicated that recitations of sound and video hardware 
Is to enhance hearing of an auditory system of a human by elements of the system configured to provide computer controlled training. So not merely a generic computer and some peripherals. Examiner respectfully traverses since the enhancement claimed are implementation of known speech therapy techniques as instructions obtained from generic processing units, There is no practical and unconventional improvement in the use of 

Claim Rejections - 35 U.S.C. § 103
Applicant on page 10 asserted that the amended claims to include limitations requiring a learning modules comprising of modulated sounds modeled after auditory neuron receptive field properties. Examiner would like to respectfully traverse and add that claim may include additional modules and software functions performed by processing instructions but physical actions or change of state needs more than mere transformations of outputs.


Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

Applicant's arguments and amendments filed on April 7, 2020 have been considered.
35USC101 rejection maintained:
Applicant on pages 6 to 8 indicated that the claim are directed towards a basic set of frequencies of difference modulation and hence directed to a specific process or towards a special machine. Examiner would like to traverse and state that as noted in 2019 PEG (Jan. 2019 Update Subject Matter Eligibility), a claim limitation that “as a practical matter”, the recitation of generic computer components does not necessarily preclude a claim from reciting an abstract idea. That means a known technique of frequency modulation and broadly exercising the population of neurons in auditory cortex to train the set of sound 
A new ground of rejection as evidence by art attributed to Kilgard et al. is provided because of change of claim scope due to amendments.
Applicant on page 9 indicates that the prior art combination is not teaching the basis set as defined in linear algebra. Applicant would like to respectfully traversed and contend that the broader definition may not need to be considered since not in full commensuration with sound frequency coverage as stipulated in the recitation of claim.  However the auditory process sought for training that are based on neuron calculation has been addressed in the new ground on rejection presented here in the office action. 

Following traversals/remarks are retained as a summarized from prior comments to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
35USC101 rejection maintained:
Applicant’s assertion has been considered to review the claims under new guidance of 2019PEG.
However recitations directed to abstract idea been considered for further evaluation. Rejections statement provided as in above paragraphs.
Examiner respectfully traverses applicant’s assertion on page of instant application to be directed to a specific implementation of a solution for specialized computer implementation to achieve an improved technological result. But unlike to cases Diamond, McRO, and Enfish where special features of computer technology are used, the instant application is only sampling available sound types to be used in a generic computational process.

35USC 103 rejection has been considered based on new amendments and arguments:
Applicant’s amendments and explanations changing the scope has been considered.
A new ground of rejection provided.
In response to applicant’s argument on pages 5, 6 that prior art Hardy may not explicitly identify variation on some of parameters in auditory stimuli set. Examiner provided new prior art addressing a comprehensive identification of stimuli parameter changes as in above rejection statement.
Earlier it is has been described that the prior art Hardy in paragraph  0112 teaches storing of learning modules that follows an adaptive tracking rule where if a participant progression within a duration in a real-time presentation changes, learning stimulus is varied. For example if three consecutive participant trials with equal advancement are correct, interval ISI is shortened. If one incorrect equals are retreated and interval ISI is lengthened).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.


/S.Z/Examiner, Art Unit 3715  
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715